THIBODEAUX, Chief Judge.
liFor the reasons expressed in State v. McKithern, 11-1402 (La.App. 3 Cir 5/2/12), 93 So.3d 684, this court affirms Larry J. McKithern’s convictions, vacates McKith-ern’s adjudication and sentences as a habitual offender, and remands the matter for further proceedings to determine McKithern’s habitual offender status and for resentencing. The trial court is instructed to notify McKithern of the provisions of La.Code Crim.P. art. 930.8 at re-sentencing.
CONVICTIONS AFFIRMED. HABITUAL ADJUDICATION VACATED; REMANDED.